Citation Nr: 0941942	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than posttraumatic stress disorder (PTSD), 
to include bipolar disorder, conversion reaction, and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 Supplemental Statement of the Case 
adjudication, of the Wichita, Kansas, Regional Office (RO), 
of the Department of Veterans Affairs (VA).  Jurisdiction 
over this case has been transferred to the RO in St. Louis, 
Missouri.

The July 1997 RO adjudication in a supplemental statement of 
the case, issued in August 1997, denied entitlement to 
service connection for psychiatric disability, irrespective 
of diagnosis.  As noted in the December 1997 Board Remand, 
the Veteran's representative's September 1997 Informal 
Hearing Presentation served as a notice of disagreement to 
the issue of entitlement to service connection for 
psychiatric disability other than PTSD, and a statement of 
the case as to that issue was issued on was December 3, 1998.  
As correspondence from the Veteran's representative received 
on February 3, 1999 clearly reflected an intent to continue 
the appeal, the Board has construed that correspondence as a 
timely substantive appeal as to the issue of entitlement to 
service connection for psychiatric disability other than 
PTSD.  (The Board observes that while a February 2005 RO 
Veterans Claims Assistance Act of 2000 (VCAA) letter 
indicated that new and material evidence was necessary to 
reopen the Veteran's claim on appeal, the RO adjudicated the 
claim on a de novo basis.)

The Board notes that this appeal does not include the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for PTSD (as 
essentially noted in the January 2005 Veteran's 
representative written argument).  In this regard, it is 
noted that such issue was denied by a September 1999 Board 
decision and a December 2004 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In an effort to address the medical matters presented by this 
appeal, the AOJ in June 2005 scheduled the Veteran for a VA 
examination.  Upon determining that the Veteran was 
incarcerated, the RO forwarded the Veteran's claims file to 
an examiner for an opinion based on a review of the claims 
file.  According to a July 2005 rating decision, the examiner 
was unable to comment on the Veteran's condition without 
interviewing the Veteran; the examiner's response is not of 
record.  In June 2007 the Veteran was scheduled for another 
VA examination, but, as noted in the claims file, the Veteran 
failed to appear.  In August 2007 VA was informed by prison 
personnel that in no case would the Veteran be permitted to 
leave the facility to attend a VA examination.  In an October 
2007 VA Form 9 the Veteran's representative noted that the 
Veteran was presently in a "protective/segregation custodial 
situation" which precluded visitation.

The Board observes that a VA physician's opinion is necessary 
in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
notes that service treatment records reveal that the Veteran 
complained of and was treated for mental health problems 
during service.  An October 1966 service treatment record 
noted that the Veteran was assessed with an acute conversion 
reaction, and records dated in November 1968 and March 1969 
reveal that the Veteran was treated for a nervous condition 
and prescribed medications (Librium and Mellaril).  A July 
1968 service treatment record noted that the Veteran  was 
treated with Thorazine after being assessed with conversion 
reaction.  The Veteran's April 1969 service separation 
examination noted that the Veteran's psychiatric system was 
normal.  In October 2003 a private examiner essentially 
suggested that the Veteran's first "psychiatric 
decompensation" occurred in Vietnam.

The Board observes that the duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
VA, however, does not have the authority to require a 
correctional institution to release a Veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility.  As the Veteran's current situation appears 
to limit the conditions required for an in-person 
examination, the Board finds that the Veteran's claims file 
should be forwarded to a VA mental health professional for an 
opinion of etiology in this case.

The Board observes that records such as a January 1987 
private discharge summary noted that the Veteran was treated 
for substance abuse at a VA facility in Kansas City in 1982.  
While some VA psychiatric treatment records from the Kansas 
City facility are of record, they do not predate the asserted 
1982 treatment program, and a February 1987 RO request for 
Kansas City (KCMO) VA records appeared to request records 
dated beginning in February 1987.  While the Veteran has 
indicated that he underwent a similar program at a VA 
facility in New Orleans, a June 1997 Report of Contact 
reflects that there were no records pertaining to the Veteran 
at that RO.

At a May 1996 RO hearing (May 1996 RO hearing transcript, 
page 3) and on a December 1978 VA claim form, the Veteran 
indicated that he was treated and hospitalized for a few days 
in July 1968 at a U.S. Military Hospital in Chu Lai.  The 
Board finds that an attempt to obtain the Veteran's clinical 
and treatment records associated with that facility should be 
made.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the custodian 
of the service clinical and in-patient 
treatment records associated with the 
Veteran's treatment for his mental health 
condition at a U.S. Military Hospital in 
Chu Lai in July 1968 and secure such 
records and associate them with the 
claims files.

2.  Request all VA medical records 
pertaining to examination or treatment of 
the Veteran associated with a substance 
abuse program from a VA facility in 
Kansas City, Missouri, in 1982, and 
associate them with the claims file.

3.  The veteran's claims file should be 
referred to the appropriate VA health 
professional for an opinion.  Following a 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current psychiatric 
disability that was manifested during 
service or is otherwise related to 
service, to include whether any 
psychiatric disability preexisted his 
military service and was permanently 
aggravated therein.  The examiner is 
asked to comment on the significance, if 
any, of the medications prescribed to the 
Veteran during service.

4.  The AOJ should then readjudicate the 
claim of entitlement to service 
connection for acquired psychiatric 
disability, other than PTSD, to include 
bipolar disorder, conversion reaction, 
and major depressive disorder.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




